DETAILED ACTION
This action is responsive to the communications filed on 1/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1; the present invention is direct to a method for detecting at least one compromised computer device within an information system comprising at least one computer device, wherein the method comprises the following steps: a) performing frequency scanning consisting in dividing the electromagnetic spectrum into frequency sub-bands; b) performing, in each frequency sub-band, a time envelope demodulation in order to recover signals transmitted by the at least one computer device of the information system; c) converting each demodulated signal in the frequency domain; d) constructing a frequency spectrum from demodulated signals in all the frequency sub- bands; e) finding sequentially, in each frequency sub-band of the frequency spectrum, at least one line having an energy greater than a first predefined energy threshold; and f) if at least one line having an energy greater than the first predefined energy threshold is found in at least one frequency sub-band, signaling the presence of at least one compromised computer


Smith et al. (USPN 5,767,780), shows a similar method for detecting at least one compromised computer device within an information system comprising at least one computer device (figs. 1-5: note that data is stated; where the method steps are implemented as functions of the cited hardware), wherein the method comprises the following steps:
	a) performing frequency scanning consisting in dividing the magnetic spectrum into frequency sub-bands (figs. 1-5: where the four frequency sub-bands monitored by the system are shown by figure 2; note signal pickup 12 is a transformer); 
	b) performing, in each frequency sub-band, a time envelope demodulation in order to recover signals transmitted by the at least one computer device of the information system (figs. 1-4: where demodulator 16 including a plurality of AM envelope detectors/demodulators for the respective signals in the respective subbands which operates in the time domain, note that comp elements (e.g. comp 56 and/or 66 are stated to implement Fourier Transforms (DFT or FFT)); 
	c) converting each demodulated signal in the frequency domain (figs. 1-5: where demodulator 16 including a plurality of AM envelope detectors/demodulators for the respective signals in the respective subbands which operates in the time domain, note that comp elements (e.g. comp 56, 66, and/or 70 are stated to implement Fourier Transforms (DFT or FFT)); 
	d) finding sequentially, in each frequency sub-band, at least one line having an energy greater than a first predefined energy threshold (figs. 1-5: at least figures 1, 3, and 5 uses programmable energy thresholds in the 
	e) if at least one line having an energy greater than the first predefined energy threshold is found in at least one frequency sub-band, signaling the presence of at least one compromised element comprising spurious signals representing abnormal condition in the information system (figs. 1-5: at least figures 1, 3, and 5 uses programmable energy thresholds in the comparison/detection operations of four sub-bands which are used to detect if an abnormal condition exists or not.  The abnormal condition is transmitted to a display unit (e.g. 40) and/or are feedback to motor unit 10 (via connection 12a)).


supported limitations, addressed below (with emphasis added):
1. 	A method for detecting at least one compromised computer device within an information system comprising at least one computer device, wherein the method comprises the following steps:
	a) performing frequency scanning consisting in dividing the electromagnetic spectrum into frequency sub-bands; 
	b) performing, in each frequency sub-band, a time envelope demodulation in order to recover signals transmitted by the at least one computer device of the information system; 
	c) converting each demodulated signal in the frequency domain; 
	d) constructing a frequency spectrum from demodulated signals in all the frequency sub- bands; 
	e) finding sequentially, in each frequency sub-band of the frequency spectrum, at least one line having an energy greater than a first predefined energy threshold; and
	f) if at least one line having an energy greater than the first predefined energy threshold is found in at least one frequency sub-band, signaling the presence of at least one compromised computer transmitting compromising spurious signals in the information system.

	The Examiner notes that the entirety of each independent claim is the subject matter that renders each independent claim allowable, not solely the newly added portions (since the other limitations provide context).  The dependent claims are each allowable for at least the subject matter of the corresponding independent/parent 
	Furthermore, dependent claim 10 is directed to an information system (which recited structure such as “at least one computer device”, “a signal analysis device”, “reception antenna”, and “computing means”) which are configured to implement the method of claim 1.  Note that the “computing means which are configured to carry out the method for detecting at least one compromised computer device according to claim 1” invokes the provisions of 35 U.S.C. 112(f) specifically a “Computer-Implemented Means-Plus Limitations” which results in a ‘special purpose computer’ (as opposed to general purpose computer) as pursuant to at least MPEP 2181(II)(B).  Where the italicized wording in the quoted limitation above (starting with ‘computing means’) identifies the limitation is directed to 35 US.C. 112(f) and remaining section of the quoted limitation is mapped to the step/function.  Note that the function/step of quoted limitation are NOT modified by structural limitations/language sufficient to perform the stated function/step.  Furthermore, at least instant figure 3 and pages 13-15 show adequate support that enables one of ordinary skill in the art before the effective filign date of the claimed invention to make and use the claimed “computing means which are configured to carry out the method for detecting at least one compromised computer device according to claim 1” (which is a ‘special purpose computer’ as previously addressed).
	Therefore in conclusion, claims 1-20 are allowed. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        12/18/2021